EXHIBIT The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Investor Relations 804.289.9709 BRINK’S REPORTS FOURTH-QUARTER EARNINGS RICHMOND, Va., February 2, 2010 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, reported fourth-quarter earnings from continuing operations of $124 million versus $39 million last year ($2.53 versus $.83 per share).Results include a U.S. tax valuation allowance release of $118 million ($2.40 per share) and a $23 million charge ($.46 per share) related to the previously announced repatriation of cash from the company’s operations in Venezuela.Results are summarized below. GAAP Percent Adjusted (a) Percent Three Months Ended December 31, 2009 2008 Change 2009 2008 Change (In millions, except per share amounts) Revenues $ 849 760 12 % 788 706 12 % Segment operating profit 70 69 2 % 52 56 (7 %) Non-segment operating profit (b) (33 ) - NM (10 ) - NM Total operating profit 38 69 (46 %) 42 57 (26 %) Income from continuing operations (c) 124 39 221 % 20 31 (36 %) Net income (c) 123 37 236 % 18 29 (36 %) Diluted earnings per share: Continuing operations $ 2.53 0.83 205 % 0.41 0.67 (39 %) Net income 2.50 0.78 221 % 0.37 0.63 (41 %) GAAP Percent Adjusted (a) Percent Years Ended December 31, 2009 2008 Change 2009 2008 Change (In millions, except per share amounts) Revenues $ 3,135 3,164 (1 %) 2,897 2,990 (3 %) Segment operating profit 213 272 (22 %) 175 223 (22 %) Non-segment operating profit (b) (47 ) (43 ) 7 % (38 ) (43 ) (12 %) Total operating profit 167 229 (27 %) 137 180 (24 %) Income from continuing operations (c) 196 132 48 % 66 107 (38 %) Net income (c) 200 183 9 % 71 158 (55 %) Diluted earnings per share: Continuing operations $ 4.11 2.82 46 % 1.39 2.29 (39 %) Net income 4.21 3.93 7 % 1.48 3.39 (56 %) Amounts may not add due to rounding. (a) Adjusted financial information is contained on pages 20 - 28, including reconciliation to amounts reported under generally accepted accounting principles (GAAP).Adjustments relate to the exchange rate used to translate operating results in Venezuela and transaction losses on repatriated cash, an acquisition-related gain, and a release of a U.S. tax valuation allowance. (b) Non-segment includes expenses related to corporate and former operations and other amounts not allocated to segment operating profit. (c) Amounts reported in this release are attributable to The Brink’s Company and exclude earnings related to noncontrolling ownership interests in consolidated subsidiaries. 1 In addition to the tax valuation allowance release and the repatriation charge, fourth-quarter results were affected by higher non-segment expenses (see page Segment operating profit was up 2% (down 7% adjusted).Strong results in Latin America were offset by lower profits in Europe and North America.The segment margin for the quarter was 8.3% (6.6% adjusted) and 6.8% for the year (6.0% adjusted). Adjusted results are non-GAAP financial measures that exclude the tax valuation allowance release, the repatriation charge, a third-quarter acquisition gain in India, and reflect the impact of reporting results from Venezuela at the less favorable parallel market exchange rate.Adjusted results for the quarter, full year and prior periods and a reconciliation to the GAAP financial measures for related periods are provided on pages 20 – 28. Michael T. Dan, chairman, president and chief executive officer, said:“Brink’s delivered quarterly and annual operating results that trail year-ago levels but demonstrate the company’s ability to withstand the adversity of a global economic crisis.Organic revenue was flat in both periods.Segment margins declined but held up reasonably well in an environment that was extremely difficult for our customers in the banking, retail, and diamond and jewelry sectors.In comparing year-over-year results, it’s also important to remember that 2008 results include the highly profitable monetary conversion project in Venezuela. “While navigating these challenges, we remained highly disciplined in our approach to positioning the company for growth.Our core strategy is to grow cash logistics and other high-margin services in our current markets while penetrating new geographies with high growth potential.Acquisitions made during 2009 in Brazil, Russia, India and China demonstrate our execution of this strategy. “The Brazil acquisition is delivering strong results in one of the world’s fastest growing economies.The Russia acquisition is a small but important step in our effort to get in on the ground floor of a large and growing market.Our acquisition in India, already an important market for our Global Services, expands our presence in one of the largest cash services markets in Asia.The acquisition of ICD China is a good example of our strategy to expand into new security-related markets, in this case the commercial security market in Asia.This acquisition gives us a platform for our pursuit of commercial security opportunities in other regions as well.In North America, we continued to grow our CompuSafe® Service.We continue to explore additional acquisitions and other opportunities to increase our presence in high-growth markets. “We also took several other significant steps to position Brink’s for the future.Our decision to repatriate cash from Venezuela and report its operating results at the parallel market rate reduces the uncertainties associated with operating there.We also addressed the underfunded status of our U.S. pension obligations, thereby enhancing our near-term cash flow and financial flexibility by eliminating the need for cash infusions for several years.In Europe, a new leadership team is sharply focused on restructuring and other turnaround efforts. “Our goal for 2010 is to grow organic revenue in the low-to-mid single-digit percentage range over 2009 adjusted revenue of $2.9 billion.Our 2010 segment operating margin is expected to be between 7% and 7.5%.As economies around the world stabilize and improve, we are confident that Brink’s will emerge as an even stronger leader in the markets we serve.” 2 Fourth-Quarter 2009 vs. 2008 Segment Results – GAAP Basis Three Months Ended Percentage December 31, Change Organic Acquisitions / Currency (In millions) 2008 Change Dispositions Change (b) 2009 Total Organic Revenues: EMEA $ 318.1 (15.0 ) (2.5 ) 33.5 334.1 5 % (5 %) Latin America 194.7 31.5 24.6 9.9 260.7 34 % 16 % Asia Pacific 17.1 (2.1 ) 8.7 1.6 25.3 48 % (12 %) International 529.9 14.4 30.8 45.0 620.1 17 % 3 % North America 229.6 (6.6 ) - 5.7 228.7 - (3 %) Total $ 759.5 7.8 30.8 50.7 848.8 12 % 1 % Operating profit: International $ 48.4 1.4 2.3 (0.4 ) 51.7 7 % 3 % North America 20.8 (2.6 ) - 0.5 18.7 (10 %) (13 %) Segment operating profit 69.2 (1.2 ) 2.3 0.1 70.4 2 % (2 %) Non-segment (a) 0.2 (33.1 ) - - (32.9 ) NM NM Total $ 69.4 (34.3 ) 2.3 0.1 37.5 (46 %) (49 %) Segment operating margin: International 9.1 % 8.3 % North America 9.1 % 8.2 % Segment operating margin 9.1 % 8.3 % Segment Results – Adjusted Basis Three Months Ended Percentage December 31, Change Organic Acquisitions / Currency (In millions) 2008 Change Dispositions Change (b) 2009 Total Organic Revenues: EMEA $ 318.1 (15.0 ) (2.5 ) 33.5 334.1 5 % (5 %) Latin America 141.5 18.0 24.6 15.8 199.9 41 % 13 % Asia Pacific 17.1 (2.1 ) 8.7 1.6 25.3 48 % (12 %) International 476.7 0.9 30.8 50.9 559.3 17 % - North America 229.6 (6.6 ) - 5.7 228.7 - (3 %) Total $ 706.3 (5.7 ) 30.8 56.6 788.0 12 % (1 %) Operating profit: International $ 35.5 (6.8 ) 2.3 2.5 33.5 (6 %) (19 %) North America 20.8 (2.6 ) - 0.5 18.7 (10 %) (13 %) Segment operating profit 56.3 (9.4 ) 2.3 3.0 52.2 (7 %) (17 %) Non-segment (a) 0.2 (10.6 ) - - (10.4 ) NM NM Total $ 56.5 (20.0 ) 2.3 3.0 41.8 (26 %) (35 %) Segment operating margin: International 7.4 % 6.0 % North America 9.1 % 8.2 % Segment operating margin 8.0 % 6.6 % (a) Includes income and expense not allocated to segments (see page 15 for details). (b) The “Currency Change” amount in the table is the summation of the monthly currency changes.The monthly currency change is equal to the Revenue or Operating Profit for the month in local currency, on a country-by-country basis, multiplied by the difference in rates used to translate the current period amounts to U.S. dollars versus the translation rates used in the year-ago month. 3 Summary of Fourth-Quarter Results GAAP and Adjusted Adjusted results are non-GAAP financial measures.Adjusted results for the fourth quarter exclude the tax valuation allowance release and the repatriation charge, and reflect the impact of reporting results from Venezuela at the less favorable parallel market exchange rate.Adjusted results for the quarter, full year and prior periods and a reconciliation to the GAAP financial measures for related periods are provided on pages 20 - 28. International Operations EMEA: · Revenue up 5% due mainly to favorable currency impact ($34 million) offset by loss of guarding contracts in France ($12 million) and sale of certain guarding operations in France ($5 million) · Organic revenue down 5% due primarily to loss of guarding contracts in France ($12 million) · Continued pricing and volume pressure throughout region · Profit down 36% due primarily to: ▬ Higher severance costs (up $6 million) related to contract losses and turnaround efforts ▬ Global Services down across region on weak diamond and jewelry demand Latin America: GAAP · Revenue up 34% on higher CIT volume, inflation-based price increases, Brazil acquisition ($23 million) · Organic revenue up 16% on higher CIT volume throughout region · Operating profit up 41% on strong Venezuela volume and Brazil acquisition, partially offset by intra-quarter change to less favorable parallel market rate in Venezuela (reduced profit by $4 million) Adjusted · Revenue up 41% on higher CIT volume, inflation-based price increases, Brazil acquisition ($23 million) · Organic revenue up 13% on higher CIT volume throughout region · Operating profit up 40% on strong Venezuela volume and Brazil acquisition Asia-Pacific: · Revenue up 48% due mainly to third-quarter acquisitions in India ($6 million) and China ($3 million) · Organic revenue and profit down due to lower diamond and jewelry demand 4 North American Operations · Revenue flat; lower volume in CIT and Global Services partially offset by higher selling prices · Operating profit down 10%; CIT volume decline (particularly in ATM services) offset benefit of price increases; continued weakness in diamond and jewelry segment of Global Services; higher legal expenses ($3 million) Non-segment (see table on page 15) GAAP · Total non-segment expenses up $33 million due mainly to higher foreign exchange losses (primarily the $23 million repatriation charge) · Retirement expenses up ($5 million) · Lower gains on asset sales ($11 million) · Positive offsets include: ▬ Lower currency losses ($3 million), excluding the repatriation charge ▬ Lower general and administrative expense ($1 million) ▬ Higher royalty income ($1 million) Adjusted · Total non-segment expenses up $11 million · Retirement expenses up ($5 million) · Lower gains on asset sales ($11 million) · Positive offsets include: ▬ Lower currency losses ($3 million) ▬ Lower general and administrative expense ($1 million) ▬ Higher royalty income ($1 million) 5 Full Year 2009vs. Segment Results – GAAP Basis Year Ended Percentage December 31, Change Organic Acquisitions / Currency (In millions) 2008 Change Dispositions Change (b) 2009 Total Organic Revenues: EMEA $ 1,358.9 (21.8 ) 3.3 (82.9 ) 1,257.5 (7 %) (2 %) Latin America 800.6 74.7 80.4 (51.0 ) 904.7 13 % 9 % Asia Pacific 71.8 (3.5 ) 11.6 (1.2 ) 78.7 10 % (5 %) International 2,231.3 49.4 95.3 (135.1 ) 2,240.9 - 2 % North America 932.2 (28.3 ) 1.5 (11.3 ) 894.1 (4 %) (3 %) Total $ 3,163.5 21.1 96.8 (146.4 ) 3,135.0 (1 %) 1 % Operating profit: International $ 215.0 (59.5 ) 8.8 (7.5 ) 156.8 (27 %) (28 %) North America 56.9 - 0.1 (0.4 ) 56.6 (1 %) - Segment operating profit 271.9 (59.5 ) 8.9 (7.9 ) 213.4 (22 %) (22 %) Non-segment (a) (43.4 ) (3.2 ) - - (46.6 ) 7 % 7 % Total $ 228.5 (62.7 ) 8.9 (7.9 ) 166.8 (27 %) (27 %) Segment operating margin: International 9.6 % 7.0 % North America 6.1 % 6.3 % Segment operating margin 8.6 % 6.8 % Segment Results – Adjusted Basis Year Ended Percentage December 31, Change Organic Acquisitions / Currency (In millions) 2008 Change Dispositions Change (b) 2009 Total Organic Revenues: EMEA $ 1,358.9 (21.8 ) 3.3 (82.9 ) 1,257.5 (7 %) (2 %) Latin America 627.2 57.7 80.4 (98.5 ) 666.8 6 % 9 % Asia Pacific 71.8 (3.5 ) 11.6 (1.2 ) 78.7 10 % (5 %) International 2,057.9 32.4 95.3 (182.6 ) 2,003.0 (3 %) 2 % North America 932.2 (28.3 ) 1.5 (11.3 ) 894.1 (4 %) (3 %) Total $ 2,990.1 4.1 96.8 (193.9 ) 2,897.1 (3 %) - Operating profit: International $ 166.2 (45.5 ) 8.8 (11.2 ) 118.3 (29 %) (27 %) North America 56.9 - 0.1 (0.4 ) 56.6 (1 %) - Segment operating profit 223.1 (45.5 ) 8.9 (11.6 ) 174.9 (22 %) (20 %) Non-segment (a) (43.4 ) 5.4 - - (38.0 ) (12 %) (12 %) Total $ 179.7 (40.1 ) 8.9 (11.6 ) 136.9 (24 %) (22 %) Segment operating margin: International 8.1 % 5.9 % North America 6.1 % 6.3 % Segment operating margin 7.5 % 6.0 % (a) Includes income and expense not allocated to segments (see page 15 for details). (b) The “Currency Change” amount in the table is the summation of the monthly currency changes.The monthly currency change is equal to the Revenue or Operating Profit for the month in local currency, on a country-by-country basis, multiplied by the difference in rates used to translate the current period amounts to U.S. dollars versus the translation rates used in the year-ago month. 6 Summary of Full Year Results GAAP and Adjusted Adjusted results are non-GAAP financial measures.Adjusted full-year results exclude the tax valuation allowance release, the repatriation charge, a third-quarter acquisition gain in India, and reflect the impact of reporting results from Venezuela at the less favorable parallel market exchange rate.Adjusted results for the quarter, full year and prior periods and a reconciliation to the GAAP financial measures for related periods are provided on pages 20 - 28. International Operations EMEA: · Revenue down 7% due mainly to unfavorable currency impact ($83 million), loss of guarding contracts in France ($34 million) and sale of certain guarding operations in France ($5 million) · Organic revenue down 2% due to loss of guarding contracts in France ($34 million) · Continued pricing and volume pressure throughout region · Profit down 65% primarily due to: ▬ Higher severance costs (up $10 million) related to contract losses and turnaround efforts and accounting corrections in Belgium ($6 million) ▬ Global Services down across region on weak diamond and jewelry demand Latin America: GAAP · Revenue up 13% on higher CIT volume, inflation-based price increases, Brazil acquisition ($74 million) · Organic revenue up 9% on higher CIT volume throughout region · Operating profit down 13% as 2008 included results from highly profitable monetary conversion project in Venezuela · Profit increase from Brazil acquisition ($10 million) partially offset by higher foreign currency transaction losses in Venezuela ($8 million) Adjusted · Revenue up 6% on higher CIT volume, inflation-based price increases, Brazil acquisition ($74 million) · Organic revenue up 9% on higher CIT volume throughout region · Operating profit down 9%: ▬ 2008 included results from monetary conversion project in Venezuela ▬ Brazil acquisition added $10 million profit Asia-Pacific: · Revenue up 10% due mainly to third-quarter acquisitions in India ($8 million) and China ($4 million) · Organic revenue and profit down due to lower diamond and jewelry demand 7 North American Operations · Revenue down 4%; lower volume in CIT and Global Services partially offset by higher selling prices · Operating profit flat; revenue decline offset by cost reductions Non-segment (see table on page 15) GAAP · Total non-segment expenses up $3 million · Retirement expenses up ($22 million) · Higher foreign exchange losses ($14 million) include $23 million repatriation charge · Lower gains on asset sales ($4 million) · Positive offsets include: ▬ General and administrative expense down $11 million, includes lower bonus accruals ($6 million) ▬ Gain on acquisition in India ($14 million) ▬ Higher royalty income ($6 million) ▬ Lower costs for strategic reviews and proxy matters ($5 million) Adjusted · Total non-segment expenses down $5 million · Retirement expenses up ($22 million) · Lower gains on asset sales ($4 million) · Positive offsets include: ▬ General and administrative expense down $11 million, includes lower bonus accruals ($6 million) ▬ Lower foreign exchange losses ($9 million) ▬ Higher royalty income ($6 million) ▬ Lower costs for strategic reviews and proxy matters ($5 million) 8 Repatriation of Cash in Venezuela In December 2009, Brink’s repatriated 76 million bolivar fuertes held in Venezuela at the parallel exchange rate and began reporting results from these operations at the parallel market rate. Bolivars may be converted to U.S. dollars using either the Venezuelan government’s official rate, which requires government approval, or the less-favorable parallel rate that may be used without government approval. Prior to its decision to repatriate dividends using the parallel market rate, Brink’s had experienced delays in receiving the approvals required to repatriate dividends at the official rate. Brink’s converted 76 million bolivars into $13 million at an average parallel rate of 5.92 bolivars per U.S. dollar.These bolivars were translated and reported on the company’s September 30 consolidated balance sheet at Venezuela’s official exchange rate of 2.15 bolivars per U.S. dollar, or approximately $35 million.Brink’s incurred a fourth-quarter charge of approximately $23 million (46 cents per share), which reflects the difference between the U.S. dollar value of the 76 million bolivars at the parallel rate versus the official exchange rate. The decision to report results at the parallel rate also affected the company’s balance sheet.Using the parallel rate at December 31, 2009, total equity was reduced by $139 million and the equity attributed to Brink’s shareholders was reduced by $85 million. Income
